         Case 2:18-cv-03208-PD Document 41-1 Filed 04/17/20 Page 1 of 4




                                         Bob Ferguson
            ATTORNEY GENERAL OF WASHINGTON
                 PO Box 40100 • Olympia WA 98504-0100 • (360) 753-6200

April 13, 2020

Michael R. Pompeo, Secretary of State
U.S. Department of State
2201 C Street, NW
Washington, DC 20520

William P. Barr, Attorney General
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530

Dear Secretary Pompeo and Attorney General Barr:

On behalf of the States of Washington, California, Colorado, Connecticut, Delaware, Hawaii,
Illinois, Iowa, Maine, Maryland, Massachusetts, Michigan, Minnesota, Nevada, New Jersey, New
Mexico, New York, North Carolina, Oregon, Pennsylvania, Rhode Island, Vermont, Virginia,
Wisconsin, and the District of Columbia, we write to inform you of an urgent matter that has come
to our attention regarding 3D-printed firearms. It appears that Defense Distributed, a company run
by a “crypto-anarchist” dedicated to “evading and disintermediating” federal and state gun-safety
laws, has recently resumed making computer files for the production of 3D-printed firearms
available on its website. On behalf of the citizens of our states, and in the interest of preserving
public safety and security throughout the United States, we strongly urge the federal government
to act swiftly, using both its civil and criminal enforcement power, to ensure Defense Distributed’s
compliance with federal law.

The available files include STL and other functional 3D-printing files for the “Liberator” pistol
and a number of other weapons. These are represented to be working firearms that can be made
with material, such as plastic, that is not detectable by standard metal detectors, using the computer
files and an inexpensive, commercially available 3D printer. These files are on the United States
Munitions List, and posting them on the internet without federal authorization appears to violate
federal export law. Further, these files enable the automatic manufacture of functional plastic
weapons, in violation of the federal Undetectable Firearms Act.

If the federal government fails to act, these files will be distributed widely with potentially grave
consequences for our national and domestic security. The efficacy of our country’s existing metal
detectors—a ubiquitous security device in our airports, schools, arenas, and public venues—will
be compromised if you do not act.

As both the State and Commerce Departments have recognized, effectively controlling the
dissemination of these 3D-printed firearm files via the internet is “in the national security and
foreign policy interests of the United States.” 85 Fed. Reg. 3819, 3823 (Jan. 23, 2020). “In the
         Case 2:18-cv-03208-PD Document 41-1 Filed 04/17/20 Page 2 of 4

                               Attorney General of Washington

Michael R. Pompeo, William P. Barr
April 13, 2020
Page 2

absence of controls on the export, reexport, or in-country transfer of such technology and software,
such items could be easily used in the proliferation of conventional weapons, the acquisition of
destabilizing numbers of such weapons, or for acts of terrorism.” 85 Fed. Reg. 4136, 4140 (Jan.
23, 2020).

Anyone who downloads and uses Defense Distributed’s computer files—even if that person is
ineligible to possess a firearm due to their age, criminal history, or other disqualifying factor—
would be able to automatically manufacture functional weapons that cannot be detected by a
standard metal detector and, furthermore, are untraceable because they lack serial numbers. The
proliferation of undetectable weapons will seriously compromise security and public safety in
locations such as airports, schools, prisons, sporting events, music venues, and government
buildings. Easy access to untraceable weapons will also impede law enforcement’s ability to
investigate and respond to crimes committed with these uniquely dangerous weapons. Continued
dissemination of these files will increase the risk of terrorist attacks and gun violence across the
United States.

We strongly urge the federal government to act swiftly to ensure compliance with its export-
control regulations and the Undetectable Firearms Act to protect our national security and public
safety interests.

                                              Sincerely,




 Bob Ferguson                                      Xavier Becerra
 Washington State Attorney General                 California Attorney General




 Phil Weiser                                       William Tong
 Colorado Attorney General                         Connecticut Attorney General




 Kathleen Jennings                                 Karl A. Racine
 Delaware Attorney General                         District of Columbia Attorney General
        Case 2:18-cv-03208-PD Document 41-1 Filed 04/17/20 Page 3 of 4

                             Attorney General of Washington

Michael R. Pompeo, William P. Barr
April 13, 2020
Page 3




 Clare E. Connors                           Kwame Raoul
 Hawaii Attorney General                    Illinois Attorney General




 Tom Miller                                 Aaron Frey
 Iowa Attorney General                      Maine Attorney General




 Brian Frosh
 Maryland Attorney General                  Maura Healey
                                            Massachusetts Attorney General




 Dana Nessel                                Keith Ellison
 Michigan Attorney General                  Minnesota Attorney General




 Aaron D. Ford                              Gurbir S. Grewal
 Nevada Attorney General                    New Jersey Attorney General




 Hector Balderas                            Letitia James
 New Mexico Attorney General                New York Attorney General
        Case 2:18-cv-03208-PD Document 41-1 Filed 04/17/20 Page 4 of 4

                              Attorney General of Washington

Michael R. Pompeo, William P. Barr
April 13, 2020
Page 4




 Josh Stein                                  Ellen F. Rosenblum
 North Carolina Attorney General             Oregon Attorney General




 Josh Shapiro                                Peter Neronha
 Pennsylvania Attorney General               Rhode Island Attorney General




 Thomas J. Donovan, Jr.                      Mark R. Herring
 Vermont Attorney General                    Virginia Attorney General




 Joshua L. Kaul
 Wisconsin Attorney General
